 


109 HR 4570 IH: National Security Letter Judicial and Congressional Oversight Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4570 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Harman (for herself, Mr. Hastings of Florida, Mr. Reyes, Mr. Boswell, Mr. Cramer, Ms. Eshoo, Mr. Holt, Mr. Ruppersberger, Mr. Tierney, and Mr. Berman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select) and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the approval of a Foreign Intelligence Surveillance Court judge or designated United States Magistrate Judge for the issuance of a national security letter, to require the Attorney General to submit semiannual reports on national security letters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Security Letter Judicial and Congressional Oversight Act.  
2.Foreign Intelligence Surveillance Court judge or United States Magistrate Judge approval of national security letters 
(a)Review of national security letter requests 
(1)In generalNo national security letter shall issue unless a Foreign Intelligence Surveillance Court judge or a designated United States Magistrate Judge finds that— 
(A)the information sought is relevant to an authorized investigation to protect against international terrorism or clandestine intelligence activities; 
(B)such an investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution of the United States; and 
(C)there are specific and articulable facts giving reason to believe that the information sought pertains to a foreign power or an agent of a foreign power (as those terms are defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)). 
(2)Electronic filingThe court established by section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) shall establish an electronic system for the submission of documents and other information relating to proceedings under paragraph (1) and for the issuance of orders relating to national security letters under paragraph (1). 
(b)Sense of Congress regarding challenges to nondisclosure requirements of national security lettersIt is the sense of Congress that in the case of a challenge to a nondisclosure requirement of a national security letter, a certification by the Attorney General or other appropriate head or deputy head of a department, agency, or instrumentality of the Federal Government that disclosure of such national security letter may endanger the national security of the United States or interfere with diplomatic relations— 
(1)should not be considered conclusive evidence that such disclosure would endanger the national security of the United States or interfere with diplomatic relations; and 
(2)should be considered a rebuttable presumption that such disclosure would endanger the national security of the United States or interfere with diplomatic relations. 
(c)Minimization proceduresThe Attorney General shall establish minimization and destruction procedures to ensure that information obtained pursuant to a national security letter regarding persons that are no longer of interest in an authorized investigation is destroyed. 
(d)ReportThe Attorney General shall, semiannually, submit to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate a report containing— 
(1)the total number of national security letters issued during the preceding six months, in unclassified form; 
(2)for each of subparagraphs (A) through (E) of subsection (f)(3), the total number of national security letters issued during the preceding six months under the authority of each such subparagraph; 
(3)for each of subparagraphs (A) through (E) of subsection (f)(3), the total number of national security letters issued during the preceding six months under the authority of each such subparagraph for United States persons; 
(4)for each of subparagraphs (A) through (E) of subsection (f)(3), the total number of national security letters issued during the preceding six months under the authority of each such subparagraph for non-United States persons; 
(5)a description of the minimization procedures adopted by the Attorney General pursuant to subsection (c), including any changes to minimization procedures previously adopted by the Attorney General; 
(6)a summary of the challenges made by recipients of national security letters in court; 
(7)a description of the extent to which information obtained with national security letters has aided investigations and an explanation of how such information has aided such investigations; and 
(8)a description of the extent to which information obtained with national security letters has aided prosecutions and an explanation of how such information has been used in or aided such prosecutions. 
(e)DefinitionsIn this section: 
(1)Foreign Intelligence Surveillance Court judgeThe term Foreign Intelligence Surveillance Court judge means a judge of the court established by section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803 (a)). 
(2)Designated United States Magistrate JudgeThe term designated United States Magistrate Judge means, for each district court of the United States, a United States Magistrate Judge under chapter 43 of title 28, United States Code, who is— 
(A)the Chief United States Magistrate Judge of such district court; or 
(B)if a Chief United States Magistrate Judge has not been designated in such district court, another United States Magistrate Judge of such district court that is publicly designated by the Chief Justice of the United States to have the power to hear applications and grant orders for the issuance of national security letters under section 2. 
(3)National security letterThe term national security letter means a request for information under— 
(A)section 2709(b) of title 18, United States Code; 
(B)section 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)); 
(C)subsections (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a), 1681u(b)); 
(D)section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)); or 
(E)section 802(a) of the National Security Act of 1947 (50 U.S.C. 436(a)). 
 
